UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1387


YOLANDA DICKERSON,

                       Plaintiff – Appellant,

          v.

EXPERIMENT IN SELF RELIANCE,

                       Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cv-00264-CCE-JEP)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yolanda Dickerson, Appellant Pro Se. Theresa Sprain, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yolanda Dickerson appeals the district court’s order

dismissing her employment discrimination suit.            We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.                  Dickerson v.

Experiment in Self Reliance, No. 1:12-cv-00264-CCE-JEP (M.D.N.C.

Feb. 22, 2013).         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       2